Title: To James Madison from John Baptiste Sartori, 1 June 1801
From: Sartori, John Baptiste
To: Madison, James


					
						Sir
						Philadelphia 1st. June 1801.
					
					My private business having required my return to this Country, I take the liberty to inform you that I Shall be obliged for a while to be absent from my Consulate of Rome, but before my departure from that Country I have entrusted my Father for the of a Vice Consul in that place, and Mr. Stefano Desplas to act for the Same employement in the Port of Civitavecchia the principal Port in the Roman Territory.  I hope I Shall be excusable from the President & you of my absence from that Country, and I beg you will be Sure that no inconvinices will happen on this account.
					I have to day received a Letter from the Vice Consul of Civitavecchia dated the 10th. of March last in which officially mention that he had intelligence from Tripoli that the Bey of that Regency has declared war to the U. S. if by the 15. of April has not received the Customary Tribute.  I enclose you also the list of the all American Vessell entered into the port of Civitavecchia in the year 1800: And with the great respect & regard I have the honor to be Sir Your Most Obedt. & Humble. Sert.
					
						John Bapte. Sartori
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
